 1                                                           The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
10

11   STATE OF WASHINGTON,                              NO. 2:20-cv-01105-JLR

12                       Plaintiff,
                                                       MOTION FOR EXPEDITED LEAVE TO
13          v.                                         FILE AMICUS CURIAE BRIEF BY
14                                                     NORTHWEST HEALTH LAW
     UNITED STATES DEPARTMENT OF
                                                       ADVOCATES, AND INDIVIDUALS
15   HEALTH AND HUMAN SERVICES; ALEX
                                                       C.P., AND M.D.
     M. AZAR, in his official capacity as the
16   Secretary of the United States Department
                                                       Noted for: August 7, 2020
     of Health and Human Services;
17

18                       Defendants.

19                                     I.   INTRODUCTION
20         Proposed Amici, Northwest Health Law Advocates and two individuals, C.P., by
21   and through his parents, P.P. and N.P. and M.D., by and through her parents, C.D. and
22   A.D., respectfully request expedited leave to file a brief as amicus curiae in support of
23   Plaintiff State of Washington’s position that defendants’ proposed Final Rule on
24   Nondiscrimination in Health and Health Education Programs or Activities, Delegation
25   of Authority, 85 Fed. Reg. 37,160 (June 19, 2020) (“Final Rule”) exceeds HHS’s statutory

26
                                                                         SIRIANNI YOUTZ
     MOTION FOR EXPEDITED LEAVE TO FILE AMICUS                     SPOONEMORE HAMBURGER PLLC
     CURIAE BRIEF BY NORTHWEST HEALTH LAW                             3101 WESTERN AVENUE, SUITE 350
     ADVOCATES ET AL. – 1                                                SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
 1   authority, is contrary to law and is arbitrary and capricious. In particular, amici move

 2   to file this brief to explain specifically how the Final Rule’s narrowing of the definition

 3   of “covered entity” will harm Washington residents, including the plaintiffs and

 4   proposed class in Schmitt v. Kaiser Found. Health Plan of Wash., C.P. and M.D. Moreover,

 5   the proposed Final Rule is beyond the authority of HHS and is arbitrary and capricious.

 6          While no rule specifically addresses amicus participation, district courts have

 7   broad discretion to grant leave to participate as amicus curiae. Hoptowit v. Ray, 682 F.2d

 8   1237, 1260 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472, 115

 9   S. Ct. 2293, 132 L. Ed. 2d 418 (1995). Amici may fulfill their role by “assisting in a case of

10   general public interest, supplementing the efforts of counsel, and drawing the court's

11   attention to law that escaped consideration.” Miller-Wohl Co. v. Comm'r of Labor & Indus.,

12   694 F.2d 203, 204 (9th Cir. 1982). “[G]enerally, courts have exercised great liberality in

13   permitting amicus briefs.” California v. United States DOI, 381 F. Supp. 3d 1153, 1164

14
     (N.D. Cal. 2019).

15
            Here, the proposed amici will provide the Court with: (1) additional information

16
     on the non-discrimination rights of enrollees in employer-sponsored health plans and

17
     how those rights would be restricted and curtailed, if the Final Rule is allowed to take

18
     effect; and (2) explain the specific impact of defendants’ Final Rule on C.P., M.D., and

     other Washington residents.
19

20                                         II.   ARGUMENT
            District courts have broad discretion to grant leave to individuals and
21
     organizations to participate as amicus curiae. Hoptowit, 682 F.2d at 1260. They may
22
     consider amicus briefs from non-parties concerning the legal issues that have
23
     ramifications beyond the parties directly involved, or if amici have specialized
24
     information that can assist the court. Juarez v. Asher, 2020 U.S. Dist. LEXIS 102625, at *3-
25

26
                                                                            SIRIANNI YOUTZ
     MOTION FOR EXPEDITED LEAVE TO FILE AMICUS                        SPOONEMORE HAMBURGER PLLC
     CURIAE BRIEF BY NORTHWEST HEALTH LAW                                3101 WESTERN AVENUE, SUITE 350
     ADVOCATES ET AL. – 2                                                   SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
 1   4 (W.D. Wash. June 11, 2020); Skokomish Indian Tribe v. Goldmark, 2013 U.S. Dist. LEXIS

 2   151310, at *5 (W.D. Wash. Oct. 21, 2013) (same).

 3           The amicus brief attached in Appendix A to this motion demonstrates the impact

 4   of the 2020 Final Rule on the rights of disabled and transgender Washington residents.

 5   These residents seek non-discriminatory coverage from their health plans. See App. A,

 6   pp. 3-4, 10-11. Under the new Rule, if implemented, they will lose the ability to enforce

 7   that right under the Affordable Care Act’s anti-discrimination law. Id. At the same time,

 8   many Washington residents will be unable to obtain non-discriminatory coverage under

 9   state law, since their plans are only regulated by federal law. See id.; see SHB 2338

10   (effective June 11, 2020) (amending RCW 48.43.0128 to apply non-discrimination

11   requirements to Washington-regulated health insurance plans). 1 The loss of coverage

12   for disabled and transgender enrollees will be life changing. See generally, P.P. Decl.;

13   C.D. Decl.

14
             The changes proposed by the Final Rule are without authority and are arbitrary

15
     and capricious. As explained in the attached Amicus brief, under the 2016 Final Rule,

16
     “covered entities” included all health insurers – even when those that provide employer-

17
     sponsored health plans. App. A, pp. 4-12. This conclusion is consistent with the specific

18
     language in the statute. Id. It also makes sense given the policy considerations of the

     ACA. Id.
19
             State regulators have issued guidance based upon this long-standing
20
     interpretation. Id., pp. 12-14. Indeed, before the 2020 Final Rule was issued, no court or
21
     regulator concluded that the term “covered entity” is as narrow as HHS proposes. See
22
     id., p. 13-14 (citing cases).
23

24

25       1  See http://lawfilesext.leg.wa.gov/biennium/2019-20/Pdf/Bills/Session%20Laws/House/2338-
     S.SL.pdf?q=20200721175412 (last visited 7/24/20).
26
                                                                            SIRIANNI YOUTZ
     MOTION FOR EXPEDITED LEAVE TO FILE AMICUS                        SPOONEMORE HAMBURGER PLLC
     CURIAE BRIEF BY NORTHWEST HEALTH LAW                                3101 WESTERN AVENUE, SUITE 350
     ADVOCATES ET AL. – 3                                                   SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
                          III.   GOOD CAUSE FOR EXPEDITED HEARING
 1
            Proposed Amici respectfully request an expedited determination by the Court on
 2
     whether to grant leave to Northwest Health Law Advocates, C.P. and M.D. to file an
 3
     amicus curiae brief by no later than August 7, 2020.
 4
            Good cause for an expedited determination exists. This litigation was filed on
 5
     July 16, 2020, and seeks injunctive relief. As soon as proposed Amici learned of the issues
 6
     raised by the litigation, they proceeded to file this motion without delay. This motion
 7
     was filed before defendants submitted a notice of appearance or filed their responsive
 8
     briefing. Proposed Amici provided all counsel of record with notice of their intent to file
 9
     this motion.
10
            The issues addressed by proposed amici are limited in scope and will provide the
11
     unique perspective of the impact of the 2020 Final Rule on disabled and/or transgender
12
     Washington health care consumers who are not otherwise protected by state anti-
13
     discrimination law. If Proposed Amici are given leave to file their brief, defendants will
14
     have time to respond to the briefing, and for the Court to review it.
15
                                           IV.   CONCLUSION
16
            For the foregoing reasons, proposed Amici respectfully request that the Court
17
     grant them leave to file the amicus brief attached as Appendix A in support of the
18
     Plaintiff, the State of Washington.
19
            DATED: July 29, 2020.
20                                               SIRIANNI YOUTZ
                                                 SPOONEMORE HAMBURGER PLLC
21
                                                   /s/ Eleanor Hamburger
22                                               Eleanor Hamburger (WSBA #26478)
23
                                                 3101 Western Avenue, Suite 350
                                                 Seattle, WA 98121
24                                               Tel. (206) 223-0303; Fax (206) 223-0246
                                                 Email: ehamburger@sylaw.com
25

26
                                                                            SIRIANNI YOUTZ
     MOTION FOR EXPEDITED LEAVE TO FILE AMICUS                        SPOONEMORE HAMBURGER PLLC
     CURIAE BRIEF BY NORTHWEST HEALTH LAW                                3101 WESTERN AVENUE, SUITE 350
     ADVOCATES ET AL. – 4                                                   SEATTLE, WASHINGTON 98121
                                                                       TEL. (206) 223-0303 FAX (206) 223-0246
                                         NORTHWEST HEALTH LAW ADVOCATES
 1
                                           /s/ Janet Varon
 2
                                         Janet Varon (WSBA #14125)
 3                                       101 Yesler Way, Suite 300
                                         Seattle, WA 98104
 4                                       Tel. (206) 325-6464
                                         Email: janet@nohla.org
 5

 6                                       Attorneys for Proposed Amici

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                   SIRIANNI YOUTZ
     MOTION FOR EXPEDITED LEAVE TO FILE AMICUS               SPOONEMORE HAMBURGER PLLC
     CURIAE BRIEF BY NORTHWEST HEALTH LAW                       3101 WESTERN AVENUE, SUITE 350
     ADVOCATES ET AL. – 5                                          SEATTLE, WASHINGTON 98121
                                                              TEL. (206) 223-0303 FAX (206) 223-0246
                                   CERTIFICATE OF SERVICE
 1
            I hereby certify that on July 29, 2020, I caused the foregoing to be electronically
 2
     filed with the Clerk of the Court using the CM/ECF system, which will send notification
 3   of such filing to the following:

 4         •   Marsha J. Chien
               marshac@atg.wa.gov, jennifer.treppa@atg.wa.gov, anna.alfonso@atg.wa.gov,
 5
               cruecf@atg.wa.gov
 6
           •   Neal Harold Luna
 7             neal.luna@atg.wa.gov, CRUECF@ATG.WA.GOV

 8         •   Brian J Sutherland
               brian.sutherland@atg.wa.gov
 9

10         DATED: July 29, 2020, at Seattle, Washington.

11
                                                /s/ Eleanor Hamburger
12                                            Eleanor Hamburger (WSBA #26478)
                                              Email: ehamburger@sylaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                          SIRIANNI YOUTZ
     MOTION FOR EXPEDITED LEAVE TO FILE AMICUS                      SPOONEMORE HAMBURGER PLLC
     CURIAE BRIEF BY NORTHWEST HEALTH LAW                             3101 WESTERN AVENUE, SUITE 350
     ADVOCATES ET AL. – 6                                                SEATTLE, WASHINGTON 98121
                                                                    TEL. (206) 223-0303 FAX (206) 223-0246
